Citation Nr: 1719366	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from March 1971 to October 1972, and from February 1977 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board in February 2015 when they were reopened and remanded for further development. 

The issues of entitlement to service connection for a left foot disability and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had chronic complaints of right shoulder pain in service.

2.  The Veteran had a diagnosis of right shoulder bursitis, tendonitis, and arthritis in service, and a post service diagnosis of arthritis, impingement syndrome, and a right rotator cuff tear.

3.  The probative evidence of record supports a finding that service connection for a right shoulder disability is warranted.  



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, to include arthritis, have been met. 38 U.S.C.A. §§ 1110, 1110, 1113, 1131, 1137;38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Right Shoulder Disability 

The Board finds, based on the evidence as a whole, and giving the benefit of the doubt to the Veteran, that service connection for a right shoulder disability is warranted.

May 1988 STRs reflect that the Veteran sought treatment for right shoulder pain of four weeks in duration after doing push-ups.  It was noted that the Veteran had been seen on April 23, 1988 and given medication.  It was further noted that the Veteran had possible early bursitis, and that he had resolving right shoulder bursitis/tendonitis.  X-rays were within normal limits.  However, the Board notes that a May 1988 in-service radiologic consultation request/report reflects that the Veteran had signs consistent with a mild erosive arthritis at the AC joint.  The Veteran underwent physical therapy for approximately five days.

An August 1988 STR reflects that the Veteran was seen for a painful right arc and was to return in four months.  November 1988 records reflect that the Veteran was on a temporary physical profile due to right shoulder pain.  A November 1988 STR from the orthopedic clinic reflects that the Veteran was seen as follow-up for the right shoulder.  It was noted that he still had pain with push-ups.  The assessment was "Improving Shoulder Pain - possible mild DJD".  He was given a P2 profile.  The Board notes that a "P" profile is indicative of a permanent profile (the Veteran's physical activities are limited due to his shoulder). 

An October 1994 Radiology consultation request/report reflects that the Veteran reported a history of bilateral shoulder discomfort for eight to nine years.  

A January 1995 record reflects that the Veteran reported arthritis in both shoulders. 
The Veteran's report of medical examination reflects the physician's annotation of bilateral shoulder arthritis.  The Veteran separated from service in July 1995.

Post-service, the Veteran has had complaints of right shoulder pain, and has been diagnosed with disabilities of the shoulder.  

A March 2005 Pulmonary Diseases and Internal Medicine Clinic (Dr. F. Morales) record reflects right shoulder pain which was moderate in severity and noted to be worse in the past six weeks.  The assessment was bursitis vs. rotator cuff vs. others.  The Veteran was again seen for right shoulder pain in June 2006.  Subsequently, clinical records reflect a normal right shoulder in August 2011 despite the Veteran's complaints of pain.  

A 2012 VA record reflects the following diagnoses upon MRI study: very severe chronic acromial impingement, with a complicating full thickness rotator cuff tear, small.  Severe tendinitis and/or tendinosis of the supraspinatus tendon. Moderately severe degenerative changes at the AC joint and mild to moderate at the glenohumeral joint. 

In sum, the Veteran had a diagnosis of arthritis of the right shoulder in service, continued complaints of right shoulder pain in service, and was placed on a permanent profile for the right shoulder.  Upon separation, it was noted that he had arthritis of the shoulders.  Post service, he had complaints of right shoulder pain and a diagnosis of arthritis.  The Veteran is competent to report that he has had pain since service.

Under 38 C.F.R. § 3.303(b), if a chronic disease listed in 38 C.F.R. § 3.307 is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestation sufficient to identify the disease entity, and sufficient observation to establish chronicity at that time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptoms is required only where the condition noted during service is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  

In the present case, the disease entity was identified as arthritis in service.  Moreover, although not necessary, there were sufficient observations to establish chronicity in service.  The complaints in April 1988, May 1988, August 1988, November 1988, and October 1994, and the fact that the Veteran was placed on a permanent profile, sufficiently establish that the complaints were not merely isolated incidents.  

The Board acknowledges the negative VA opinion of record; however, the Board  finds that it lacks sufficient probative value as it does not consider the complete STRs of record.  The Board also acknowledges the differing opinions as to whether the Veteran has arthritis or if the radiology findings are "within normal limits" for his age.  The Board finds, in giving the benefit to the Veteran, he does have arthritis. 

Finally, the Board has considered that the Veteran has several different diagnoses as to his shoulder.  The Veteran is competent to report pain in the shoulder and/or limitation of motion.  (The Board also notes that the Veteran's military records reflect some training in the medical field.)  There is ample evidence that the Veteran has shoulder symptoms, and he has been found to have varying diagnoses of tendinitis, bursitis, and/or arthritis in service.  Post service, his findings of a torn rotator cuff and impingement reasonably would be manifested by pain.  The Board also notes that there is no clinical evidence that impingement syndrome can not lead to tendinitis, bursitis, and a tear.  

The Board finds that it is not reasonable to differentiate the Veteran's symptoms from one disability to another.  In essence there is not clinical evidence clearly showing a distinction between the Veteran's symptoms manifested by different etiologies.  

Thus, the Board finds that service connection for a left shoulder disability, to include arthritis, is warranted.  (See Mittleider v. West, 11 Vet. app. 181 (1998).)



ORDER

Entitlement to service connection for a right shoulder disability, to include arthritis with acromial impingement, a rotator cuff tear, and tendinitis, is granted.


REMAND

Left Foot

In an October 2011 VA Form 9, the Veteran stated "I am service connected for right foot [plantar] fascitis and believe that the left foot condition is the same.  I suffer the same symptoms in both feet, with the left foot being the one that I was seen for the most during my military career and has been the worse.  I believe that the same condition exists in both sides."

The Veteran's STRs reflect a complaint of left heel pain with edema for two weeks in December 1981.  In December 1991, he again complained of edema in the left and was given a temporary profile with no running, jumping, or marching, for ten days. 

STRs also reflect a left first digit foot pain of the MTP joint in the greater toe (February 1980), left ankle inversion injury/peroneal muscle strain (March 1983), and a left 5th metatarsal stress fracture with a temporary profile (June 1985 - September 1985)

The STRs also reflect complaints of, and diagnoses of plantar fasciitis, of the right heel without any such diagnosis or complaints of the left heel. (See 1992 and 1993 STRs.)

The Veteran's January 1995 history of complaints upon separation reflects a complaint of "foot trouble - arch of [right] foot."  It is negative for complaints of the left foot. 

Post service, a November 2012 record reflects slight tenderness in the left foot dorsum.  It was noted to be "slightly to the medial border.  There is no evidence of erythema or warmth."  The diagnosis was a left foot dorsum minor strain.  The Board notes that the dorsum refers to the upper side, or top, of the foot. 

An April 2015 VA examination report reflects that the Veteran reported a "hot, stabbing, burning pain like a hot poker over the big toe" of the left foot.  The clinician found no pain upon examination; however, the Veteran reported numbness.  The VA examiner found that it is less likely as not that the Veteran had a left foot disability causally related to service.  The examiner did not diagnose the Veteran with any left foot disability; however, the examiner noted that the Veteran had been seen for a podiatry consult in the "winter of 2015" and was referred for a vascular and neurology consult.
  
VA records from a 2015 podiatry consult are not associated with the claims file, and neither are subsequent vascular and neurology consult records. 

Based on the foregoing, the Board finds that further development is warranted prior to adjudicating the Veteran's claim for service connection.  VA clinical records from 2015 to present should be associated with the claims file.  Thereafter, a supplemental opinion should be obtained as to whether the Veteran has a left foot disability including in the area of the heel and/or the great toe.  If so, a clinician should opine as to whether it is as likely as not that any such disability is causally related to active service.  

Obstructive Sleep Apnea

The evidence includes a 2010 VA opinion that it is less likely as not that the Veteran's sleep apnea is causally related to service.  In addition, an April 2015 VA opinion is of record.  The Board finds, however, that the 2010 opinion lacks an adequate rationale and that the 2015 opinion is also inadequate because the examiner did not consider perhaps pertinent evidence.  Specifically, the 2015 VA clinician stated that the Veteran weighed 197 lbs. in service in September 1981 and weighed 279 lbs. in 2015, and that it is "therefore consistent with is weight gain that a [diagnosis] of OSA was made after service."  However, the clinician failed to consider that the Veteran had weights of 208 lbs. (October 1991), and 210 lbs. in January and February 1995, which was his last year of service.  Moreover, he had weights of 223 lbs. and 226 lbs. when diagnosed with sleep apnea in June 1999.  Thus, he had a weight gain of approximately 13 to 16 lbs. in the time from service separation to diagnosis.  This is substantially less than the 82 lbs. weight gain cited by the 2015 clinician. 

The Veteran separated from service in July 1995.  In January 1995, he listed ten complaints upon separation, to include frequent trouble sleeping.  He also listed depression.  He did not state the nature of his trouble sleeping.  Subsequently, he has been diagnosed with nightmares, restless sleep, and insomnia, which may be due to PTSD (See September 2010 and August 2011 PTSD records).

The earliest clinical evidence of sleep apnea is in 1999, four years after separation from service.  A June 7, 1999 Initial office visit report from Dr. F. Morales reflects that the Veteran stated that his wife told him that he snores at night, but she does not remember that he has stopped breathing in the middle of the night.  The assessment was possible sleep apnea suggested by snoring and mild somnolence.   

A June 25, 1999 Initial office visit record reflects that the Veteran had been "going through a routine employment examination, when based on some of the history and physical findings, he was asked by his employer to seek some help from a local pulmonologist for the possibility of obstructive sleep apnea."  The Veteran reported a lifelong history of snoring, having been told that he had evidence of apneas that occurred on a fairly regular basis, that his "weight has increased over the past several years, and his neck size has increased as well."  The report notes that the Veteran's physical examination was abnormal in that he has "a very small oropharyngeal opening."

July and August 1999 Southwest Regional Sleep Disorder Center records reflect that the Veteran had findings consistent with a history of severe REM related obstructive sleep apnea syndrome. 

The Board finds that further development is warranted.  Specifically, VA should attempt to obtain the "routine employment examination" noted in the 1999 record, and thereafter, obtain a supplemental opinion.  The clinician should address the pertinent evidence of record to include: a.) the Veteran's statement that he is a lifelong snorer; b.) the Veteran's weight upon separation and upon diagnosis; and c.) the finding of a very small oropharyngeal opening. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims file employment examination records from 1999 with regard to the Veteran's sleep apnea, and all updated VA and non-VA clinical records for the Veteran's disabilities, to include treatment records for the left foot from January 2015 to present, to include podiatry, vascular, and neurology records, if any.

2.  Thereafter, obtain a supplemental clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a left foot disability including in the heel and/or the great toe.  If so, the clinician should opine as to whether it is as likely as not that any such disability is causally related to service.  The clinician should consider and discuss as necessary the pertinent evidence of record to include:  a.) the December 1981 STR noting a complaint of left heel pain; b.) the December 1991 STR of edema in the left foot and a temporary profile;  c.) STRs noting left first digit foot pain of the MTP joint in the greater toe (February 1980), left ankle inversion injury/peroneal muscle strain (March 1983), and a left 5th metatarsal stress fracture with a temporary profile (June 1985 - September 1985); d.) the notation upon separation of right foot trouble but no notation as to left foot trouble; e.) the November 2012 examination report of a finding of slight tenderness in the left foot dorsum but no notation of heel pain upon testing; and f.) the April 2015 examination report.

The clinician is requested to provide a rationale for any opinion offered.

3.  Obtain a supplemental clinician opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's sleep apnea is causally related to active service.  The clinician should consider the pertinent evidence of record to include : a.) the June 7 and June 25, 1999 private records ; b.) the level of severity of the Veteran's disability upon diagnosis (See June, July, and August 1999 Southwest Regional Sleep Disorder Center records; c.) the Veteran's statement that he is a lifelong snorer; d.) the Veteran's weight upon separation (210 lbs. in 1995 upon separation and 223 lbs. upon diagnosis in 1999) ; and e.) the June 1999 finding of a very small oropharyngeal opening. 

The clinician should provide a rationale for all opinions offered.

4.  Following completion of the above, readjudicate the issues of entitlement to service connection for a left foot disability and for obstructive sleep apnea.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


